Citation Nr: 1811126	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus as due to herbicide exposure.

2. Entitlement to service connection for prostate cancer as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from February 1965 to February 1969.  For his meritorious service, the Veteran was awarded (among many other decorations) the Vietnam Campaign Medal with 60" Device and Vietnam Service Medal with two bronze stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  May 2012 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The May 2012 rating decision denied service connection for diabetes mellitus.  The April 2014 rating decision denied service connection for prostate cancer.

In October 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.	The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides, or was otherwise exposed to herbicides during active duty service.

2.	The competent, probative evidence does not demonstrate that the Veteran's diabetes mellitus was related to active duty, to include exposure to herbicides.

3.	The competent, probative evidence does not demonstrate that the Veteran's prostate cancer was related to active duty, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017)

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 3.303 (a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).


	
	(CONTINUED ON NEXT PAGE)

Merits of the Claim

The Veteran contends that he incurred diabetes mellitus and prostate cancer as the result of his herbicide exposure while aboard the U.S.S. Boston off the coast of Vietnam and when going ashore to "get charts".  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The claimed disorders, diabetes mellitus and prostate cancer, are "chronic diseases" listed under 38 C.F.R. § 3.309.  Therefore, the provisions of 38 C.F.R. 
 § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and diabetes mellitus, type II, and/or prostate cancer become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and diabetes mellitus or prostare cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C. 
§ 1116; 38 C.F.R. § 3.309 (e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.

In Haas v. Peake, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified that the provisions of 38 C.F.R. § 3.307 (a)(6)(iii) require the veteran's presence at some point on the landmass or inland waters of Vietnam.  See also Gray v. McDonald, 27 Vet. App. 313, 321 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion.")

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Diabetes Mellitus

The Board notes that the Veteran is currently diagnosed with diabetes mellitus, type II, as noted in the February 2012 medical record.  See February Diabetes Herbicide Presumption Report.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303. 

With regard to service incurrence, the Veteran reports that he served aboard the U.S.S. Boston which docked in Da Nang in May 1967 and in June 1967.

Additionally, the Board is cognizant of the Court's discussion in Gray v. McDonald, 27 Vet. App. 313 (2015), with regard to the categorization of ships as either "brown water" or "blue water".  In Gray, the Court held that the manner in which VA has defined inland waterways was both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court further found that although, VA's definition of inland waterways was irrational and not entitled to deference, VA retained its discretionary authority to define the scope of the presumption.  Id.  Inland waterways have since been redefined as fresh water rivers, streams, canals, and similar waterways, which are distinct from offshore waters in that they do not contain salty or brackish water and are not subject to regular tidal influence.  With regard to the claims at issue, the changes affected by Gray have no bearing in that the record still reflects that the U.S.S. Boston was not considered to have been located in an inland waterway while the Veteran served aboard the ship.

Further, the Veteran's service treatment records make no reference to diabetes mellitus, or diabetic symptoms.  Therefore, symptoms were not noted in service.

In his February 2012 claim for service connection, the Veteran maintains that he was exposed to Agent Orange while serving aboard the U.S.S. Boston, in the coastal waters of Vietnam.  In his June 2012 statement in support of his claim, the Veteran reported that he served aboard the U.S.S. Boston "in the waters and near the shore of Vietnam during the Vietnam Era".  Additionally, in his June 2012 statement, the Veteran reported that the U.S.S. Boston entered Da Nang Harbor while he was aboard, and Da Nang Harbor had previously been determined to be an inland waterway and presumptive service connection had been granted in previous Board decisions, which the Veteran provided.  He further asserted that he once went on shore to "get charts".  

The Board acknowledges the Veteran's submission of other Veterans' Board decisions, which pertained to the U.S.S. Boston being anchored in Da Nang, and granted presumptive service connection for a presumptive disorder.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303.  Unfortunately, the Board decision submitted by the Veteran in this appeal did not add support to a presumption of Agent Orange for the Veteran.  In this instance the record indicates that the Veteran's ship was, at the time he was aboard it, a blue water vessel.

A formal finding from the Joint Services Records Research Center (JSRRC) Coordinator, dated March 2014, noted that the history and deck logs from the vessel do not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  The findings further noted that C&P service considers open water ports such as Da Nang an extension of ocean waters and not inland waterways; therefore, service aboard a ship that anchored in Da Nang is not sufficient for the presumption of Agent Orange exposure.  It was concluded that exposure to Agent Orange on the ship or in the Republic of Vietnam was not conceded.

On the issue of herbicide exposure, the weight of the evidence demonstrates that the Veteran was not on either the landmass or the inland waterways of Vietnam during active service and may therefore not be presumed to have been exposed to herbicides.  While the Veteran stated that he had once gone ashore in Vietnam, there is no objective evidence that the ship, the U.S.S. Boston, or those who served on it went ashore or entered inland waterways while the Veteran was aboard.  Considering all the evidence of record, the Board, as a finding of fact, finds that the Veteran did not go ashore to the Republic of Vietnam; in this regard, the Board finds that Veteran's personnel records more probative.  The evidence does not establish that the Veteran's ship docketed to shore, in connection to the Veteran's claims.  See generally M21-1, IV.ii.2.C.3.m. 

While the Veteran suggests that he may have been exposed to herbicides while serving aboard the U.S.S. Boston while it was in Da Nang Harbor and inland waters and went ashore, he has offered no objective evidence of such herbicide exposure. Given that the establishment of herbicide exposure of an individual on the blue waters would require scientific study and other objective documentation, as a layman, he is not competent to support a finding of such herbicide exposure.  Therefore, exposure to herbicides is not presumed.

With respect to diabetes, as noted above, no chronic symptoms of diabetes mellitus were manifested during active service.  Further, symptoms of diabetes mellitus were not continuous since service separation and did not become manifest to a compensable degree within one year of service separation.  Indeed the Veteran submitted medical records showing a diagnosis of diabetes was first objectively manifested to a compensable degree in February 2012, over 40 after service separation.  Moreover, no competent medical professional has attributed the onset of diabetes mellitus to active service.

The Veteran asserts that diabetes mellitus is related to his claimed in-service herbicide exposure.  As discussed above, there is no evidence that he was exposed to herbicides during active service.  Further, his lay statements that his diabetes mellitus were precipitated by claimed in-service herbicide exposure do not constitute competent evidence as to the etiology of his diabetes mellitus and the disorder's relationship to active service.

The Veteran is not competent to offer an opinion concerning the etiology of diabetes mellitus, as such determinations require advanced training.  He is not a physician and has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the Veteran was not exposed to herbicides during active service; diabetes mellitus has not been shown to have originated during active service.  His condition was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for diabetes mellitus is not warranted and the appeal is denied.
Prostate Cancer

As to prostate cancer, the weight of the evidence demonstrates that no chronic symptoms or diagnosis of prostate cancer were manifested during active service.  Further, symptoms of prostate cancer were not continuous since service separation and did not become manifest to a compensable degree within one year of service separation.  In this case, the first, the prostate cancer at issue is not shown clinically until in March 2012, some 40 years after service.  See February 2013 Prostate Needle Biopsy Report.  Next, no competent medical professional has attributed the onset of prostate cancer to active service.

As with his diabetes, the Veteran asserts that his prostate cancer is related to his claimed in-service herbicide exposure.  As discussed above, he was not exposed to herbicides during active service.  Further, his lay statements that his prostate cancer  was precipitated by his claimed in-service herbicide exposure do not constitute competent evidence as to the etiology of his diagnosed prostate cancer and the condition's relationship to active service.

The Veteran is not competent to offer an opinion concerning the etiology of his prostate cancer as such determinations require advanced training.  He is not a physician and has not offered any form of medical qualification.  The question of the etiology of such disabilities is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the Veteran was not exposed to herbicides during active service. The Veteran's prostate cancer has not been shown to have originated during active service, was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for prostate cancer, claimed as the result of herbicide exposure, is not warranted and the claim is denied.

Neither the lay evidence, nor the medical evidence supports the Veteran's claims for service connection for diabetes mellitus and  prostate cancer.  Accordingly, given the record before it, the Board finds that the evidence against the claims for diabetes mellitus and prostate cancer is more probative than the evidence in favor of the claims.  Therefore, the Veteran's claims for service connection for diabetes mellitus, and prostate cancer must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus as due to herbicide exposure is denied.

Service connection for prostate cancer as due to herbicide exposure is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


